Exhibit Julia Hallisey FOR IMMEDIATE RELEASE Investor Relations Tel: +1-203-504-1063 Aircastle Announces Quarterly Dividend of $0.25 per Common Share Stamford, CT.June 11, 2008 - Aircastle Limited (NYSE: AYR) announced today that its Board of Directors declared a second quarter cash dividend on its common shares of $0.25 per share, payable on July 15, 2008 to shareholders of record on June 30, 2008. Aircastle announces dividends on a quarterly basis, separately from quarterly earnings announcements. About Aircastle Limited Aircastle Limited is a global company that acquires and leases high-utility commercial jet aircraft to airlines throughout the world. As of May 31, 2008 Aircastle had acquired and committed to acquire aviation assets having an aggregate purchase price equal to $4.3 billion and $1.3 billion, respectively, for a total of approximately $5.6 billion. For more information regarding Aircastle and to be added to our email distribution list, please visit http://www.aircastle.com.
